NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DAMON FORD,                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-1671
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Mark C. Katzef, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.